82199: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29657: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82199


Short Caption:DA SILVA VS. DA SILVACourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D603976Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/14/2020 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTonya Da SilvaMichael S. Strange
							(Michael S. Strange & Associates, LLC)
						


RespondentRaphael Abreu Mesquita Da SilvaFred C. Page
							(Page Law Office)
						





Docket Entries


DateTypeDescriptionPending?Document


12/10/2020Filing FeeFiling Fee due for Appeal. (SC)


12/10/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-44958




12/10/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-44960




12/11/2020Notice of Appeal DocumentsFiled Documents from District Court Clerk. (SEALED) Confidential Civil Cover Sheet. D-20-603976-1 (SC)


12/13/2020Filing FeeE-Payment $250.00 from Michael S. Strange. (SC)


12/14/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-45159




12/14/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)20-45229




01/05/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)21-00159




01/11/2021Docketing StatementFiled Docketing Statement Civil Appeal. (SC)21-00722




01/25/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-02205




01/28/2021Transcript RequestFiled Request for Transcript of Proceedings. (REJECTED PER NOTICE ISSUED 1/28/21).  (SC)21-02676




01/28/2021Notice/OutgoingIssued Notice of Rejection of Filed Document - Transcript Request Form.  (SC)21-02704




01/28/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/09/20. To Court Reporter: Transcript Video Services. (SC)21-02739




01/29/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program. Appellant's filed a transcript request form. The clerk shall attach a copy of that transcript form to this order. Transcript Video Services shall have 30 days from the date of this order to prepare and deliver the requested transcripts and to file a certificate with this court acknowledging the delivery of the transcripts. Appellant's opening brief and appendix due: 90 days. (SC)21-02883




03/03/2021TranscriptFiled Notice from Court Reporter.  Sherry Justice stating that the requested transcripts were delivered.  Dates of transcripts: 09/09/20. (SC)21-06242




04/26/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: May 13, 2021. (SC)21-11945




05/08/2021BriefFiled Appellant's Opening Brief (REJECTED PER NOTICE ISSUED 05/10/21). (SC)


05/10/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.21-13246




05/10/2021BriefFiled Appellant's Opening Brief. (SC)21-13278




05/10/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume I. (SC)21-13279




05/10/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume II. (SC)21-13281




05/10/2021AppendixFiled Appellant's Appendix to the Opening Brief -  Volume III. (SC)21-13282




06/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: June 23, 2021. (SC)21-16440




06/23/2021BriefFiled Respondent's Answering Brief. (SC)21-18160




06/23/2021AppendixFiled Respondent's Appendix - Volume 1. (SC)21-18161




07/20/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  August 6, 2021.  (SC)21-20826




08/02/2021BriefFiled Appellant's Reply Brief. (SC)21-22404




08/02/2021AppendixFiled Appellant's Appendix to the Reply Brief. (SC)21-22406




08/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/15/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29657




11/09/2021RemittiturIssued Remittitur.  (SC)21-32146




11/09/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 10, 2021. (SC)21-32146





Combined Case View